Citation Nr: 0106107	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
facial fracture.

2.  Entitlement to service connection for residuals of a 
cervical fracture.

3.  Entitlement to service connection for residuals of a 
thoracic fracture.

4.  Entitlement to service connection for a left hip injury.

5.  Entitlement to service connection for left arm condition 
secondary to service-connected injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from December 1951 to 
November 1954.

REMAND

The RO denied entitlement to service connection for the 
issues on appeal because  that the claims were not well 
grounded. However, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, for the aforementioned reasons, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



